Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 August 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2019/0075634; hereinafter ‘Cho’) and Chen (US 2018/0091715; hereinafter ‘Chen’).

Regarding claims 1, 6, and 7, Cho discloses a smart recessed light fixture for mounting into a hollow opening of a ceiling or a wall, the fixture comprising: 
a) a light source housing (at least 102, 104, as seen in at least fig. 2) including a canister (102, at least figures 1-10) and light socket (not shown, but one having ordinary skill in the art would recognize the necessity of a socket to support bulb 104), the light source housing (at least 102, 104) configured and arranged to receive a light bulb (104, at least figs. 1-10), and 
b) a device mounting track (112 and other reference numbers correlating to the PCB, at least figs. 1-10); and 
c) a smart hub (106, at least fig. 2) configured and arranged to communicate with and/or power one or more of the plurality of interconnecting devices coupled to the device mounting track (as suggested in at least paragraph [0003 and 0034]).
Whilst one having ordinary skill in the art recognizes a PCB copper trace is indeed a track that mounts a device, Cho does not specifically disclose a track that allows for removable interconnecting devices in light of the specification. 
 At the same time, Chen teaches a similar smart recessed light fixture comprising a device mounting track (at least 10, as seen in at least fig. 9) configured and arranged to removably couple a plurality of interconnecting devices (at least 27, as seen in at least fig. 8 or 225 as seen in at least fig. 9A, as disclosed in at least paragraph [0035]) to the light fixture (as seen in at least figs. 8-9A); wherein, with respect to claim 6, the device mounting track includes a voltage rail (not shown) configured to electrically couple one or more of the plurality of interconnecting devices (27 or 225), without direct wiring and to deliver power to the interconnecting devices from the smart hub (as disclosed in at least paragraphs [0035]); and wherein, with respect to claim 7, the device mounting track (112) further includes a data rail (at least 130, as seen in at least figs. 1 and 2, as disclosed in at least paragraph [0031) configured and arranged to facilitate communication between the one or more of the plurality of interconnecting devices and the smart hub without wiring (as disclosed in at least paragraph [0045 and 0051-0054]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Chen’s device mounting track to allow for similarly removable/couplable interchange interconnecting devices into Cho’s. 
One would have been motivated to do so to provide flexibility to the user as to how and what kind of information is collected and gathered by the smart recessed light fixture, as suggested by Chen.

Regarding claim 2, Cho discloses the device mounting track (112) discloses is an extension to any recessed light mounted in the ceiling or the wall (as disclosed in at least the title, abstract, and at least paragraph [0043]).

Regarding claim 3, Cho discloses the device mounting track (112) is recessed into the ceiling or the wall to give either the ceiling or the wall the appearance of a continuous surface (as disclosed in at least the title, abstract, and at least paragraph [0043]).


Regarding claim 8, Cho, as modified by Chen above, discloses one or more of the plurality of interconnecting devices are secured to the device mounting track via mechanical retainers (as modified above, Cho’s interconnecting devices, at least 27, are mechanically connected as indicated in at least paragraphs [0011-0013, 0029, and 0035]).

Regarding claim 9, Cho discloses the device mounting track (112) is configured to use magnetic surfaces to removeably secure the one or more of the plurality of interconnecting devices to the fixture (as disclosed in at least paragraph [0030]).

Regarding claim 10, Cho, as modified by Chen, discloses the claimed invention as indicated above.
Cho, as modified by Chen, does not specifically disclose whether the device mounting track (112) is flush mounted, recessed mounted, or protruding relative to the ceiling or wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date to try Cho’s device mounting track (112) is recessed relative to the ceiling or wall. 
One would have been motivated to do so to allow the front of Cho’s trim sit flush with the wall or ceiling providing an aesthetic appearance.

Regarding claim 11, Cho discloses the device mounting track (112) is configured to be an add-on to an already installed recessed light (as disclosed in at least paragraph [0029]).

Regarding claim 12, Cho discloses a device mounting track cover (110, at least figs. 1-10) configured and arranged to cover the device mounting track (112) when not being used by one of the plurality of interconnecting devices or to cover at least at least part of the device mounting track and/or one of the interconnecting devices (as disclosed in at least paragraphs [0032-0034 and 0043]). 

Regarding claim 13, Cho discloses the smart hub (106) is configured to provide data and power to the one or more of the plurality of interconnecting devices via the device mounting track for devices (as disclosed in at least paragraph [0039]).

Regarding claim 14, Cho discloses the smart hub (106) includes a signal and data processor to consolidate tasks (as disclosed in at least paragraph [0088]).

Regarding claim 15, Cho discloses the plurality of interconnecting devices is one or
more of the following: an audio system or a component thereof, a surveillance system or a component thereof, a video projection system or a component thereof, motion detection sensor, air quality senor, or a hazard detector (as disclosed in at least paragraph [0034]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar smart lighting fixtures having modular smart hub features:
Chen (US 2017/0105632)
Howard et al. (US 2006/0177088)
Barton (US 2009/0072970)
Chen (US 2016/0334082)
Hopper (US 2010/0148672)
Lau (US 6,350,046)
Steines et al. (US 10,900,644)
Chen (US 2016/0150135)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875